UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4028



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY ALLEN BONNIE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-04-546)


Submitted: August 24, 2006                 Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Bornhorst, North Charleston, South Carolina, for
Appellant. Reginald I. Lloyd, United States Attorney, Carlton R.
Bourne, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gregory    Allen    Bonnie   pled    guilty   to   conspiracy    to

manufacture, to possess with intent to distribute and to distribute

methamphetamine and possession of a firearm in furtherance of a

drug trafficking crime.      On appeal, his attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

that there are no meritorious issue on appeal but considering

whether Bonnie was properly sentenced as a career offender and

whether his sentence was reasonable.           Bonnie has filed a pro se

supplemental brief, further arguing the career offender issue.

After careful consideration of the record, we affirm.

          First, Bonnie argues that he should not have been treated

as a career offender because his prior convictions all occurred

within a month and a half period and, therefore, should not have

constituted three separate convictions.         However, because Bonnie’s

prior   offenses    were   separated    by     intervening    arrests,    the

convictions were required to be counted individually.            See United

States v. Green, 436 F.3d 449, 459 (4th Cir.), cert. denied 126 S.

Ct. 2309 (2006).

          Second,    the   district    court    properly     calculated   the

guideline range and appropriately treated the Sentencing Guidelines

as advisory.   The district court explicitly considered Bonnie’s

background, the circumstances of his career offender status, and

his assistance to the Government in granting the Government’s


                                  - 2 -
motion for a substantial assistance departure and imposing a

sentence well below the guideline range.   Thus, we find that the

sentence was reasonable.   See United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005) (describing sentencing procedure and

standard of review).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Bonnie’s conviction and sentence.      This court

requires that counsel inform Bonnie, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Bonnie requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Bonnie.

          We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -